

116 HR 3775 IH: Equal Justice for Immigrants Act of 2019
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3775IN THE HOUSE OF REPRESENTATIVESJuly 16, 2019Mr. Brown of Maryland (for himself, Mr. Espaillat, Mr. Johnson of Georgia, Mr. McGovern, Ms. Norton, Mr. Rush, Mr. Soto, and Mr. Vargas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo increase legal representation for certain aliens, and for other purposes.
	
 1.Short titleThis Act may be cited as the Equal Justice for Immigrants Act of 2019. 2.Vulnerable population definedIn this Act, the term vulnerable population means, with respect to an alien, that the alien—
 (1)is an asylum seeker or victim of torture or trafficking; (2)has special religious, cultural, or spiritual considerations;
 (3)is pregnant or nursing; (4)is younger than 21 years of age or older than 60 years of age;
 (5)identifies as gay, lesbian, bisexual, trans­gen­der, or intersex; (6)is a victim or witness of a crime;
 (7)has a mental disorder or physical disability; (8)is incapable of filling out forms in English; or
 (9)has been determined by an immigration judge or the Secretary of Homeland Security to be experiencing severe trauma or to be a survivor of torture or gender-based violence, based on information obtained during intake, from the individual’s attorney or legal services provider, or through credible self-reporting.
			IAmendments to the Immigration and Nationality Act
			101.Migrant Protection Protocols
 (a)Treatment of aliens arriving from contiguous territorySection 235(b)(2)(C) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(2)(C)) is amended by inserting before the period at the end the following: with the affirmative consent of the alien .
 (b)Interview applicantsIn the case of an alien who is a member of a vulnerable population and applying for admission as a refugee under section 207 of the Immigration and Nationality Act, the Secretary of Homeland Security shall ensure that the number of interviews required of such an alien is not overly burdensome.
 (c)Asylum officer definedSection 235(b)(1)(E) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(E)) is amended— (1)in clause (i), by striking and at the end;
 (2)in clause (ii), by striking the period at the end and inserting the following: , and; and (3)by adding at the end the following:
						
 (iii)is an employee of U.S. Citizenship and Immigration Services. . IIImmigration Proceedings 201.Immigration judge requirements The Attorney General may not require an immigration judge to adhere to a case production quota or any other time-based metric and may not evaluate the performance of an immigration judge using any such quota or time based metric.
			202.Representation
 (a)Right to counselThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended— (1)in section 238(b)(4)(B), by striking (at no expense to the government);
 (2)in section 240(b)(4)(A), by striking , at no expense to the Government,; and (3)by amending section 292 to read as follows:
						
							292.Right to counsel
 (a)In generalIn any proceeding before an immigration judge and in any appeal proceeding before the Attorney General from any such proceedings, the person concerned, including an unaccompanied alien child or an alien who is an individual with a disability (as such term is defined in Section 7(20) of the Rehabilitation Act of 1973 (29 U.S.C. 705)), shall have the privilege of being represented by such counsel, authorized to practice in such proceedings, as the person shall choose.
 (b)Indigent aliensIn the case of an indigent alien, an immigration judge shall appoint, at the alien’s request, counsel to represent the alien in any proceeding described in subsection (a)..
 (b)Access to counsel for unaccompanied alien childrenSection 235(c)(5) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(c)(5)) is amended by striking to the greatest extent practicable and consistent with section 292 of the Immigration and Nationality Act (8 U.S.C. 1362).
 (c)Court dateSection 240(a) of the Immigration and Nationality Act (8 U.S.C. 1229a(a)) is amended by adding at the end the following:
					
 (4)DeportationAn alien that is eligible for a removal proceeding under this Act may not be removed prior to the date of such proceeding.
						.
				IIIJudicial review
 301.Extension on petition for reviewSection 242(b) of the Immigration and Nationality Act (8 U.S.C. 1252(b)) is amended— (1)in paragraph (1)—
 (A)by striking 30 days and inserting 60 days; and (B)by inserting before the period at the end the following: , except that a court may extend the deadline for a period of not more than 30 days upon a showing of good cause or excusable neglect; and
 (2)in paragraph (3)(B)— (A)by striking does not and inserting shall; and
 (B)by striking , unless the court orders otherwise. 302.Notice of opportunity to appeal (a)In generalNot later than 30 days after the Board of Immigration Appeals affirms an order of removal issued pursuant to section 240, the Attorney General shall provide written notice of the right to appeal to the alien (or, if personal service is not practicable, through service by mail to the alien or to the alien's counsel of record, if any) specifying the deadline for seeking judicial review under section 242 of the Immigration and Nationality Act (8 U.S.C. 1252) and the appropriate court of appeals.
 (b)RegulationsThe Attorney General shall amend such regulations as may be necessary to implement subsection (a). (c)Effective dateSubsection (a) shall take effect on the date that is 120 days after the date of enactment of this Act.
				IVMiscellaneous
 401.Video conference technologyNot later than 120 days after the date of enactment of this Act, the Attorney General, acting through the Director of the Executive Office for Immigration Review, shall submit to Congress a report on the effect of video conference hearings on the outcome of such hearings.
 402.Authorization of AppropriationsThere is authorized to be appropriated to carry out this Act $726,200,000 for each of fiscal years 2020 through 2021.
			